PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/278,463
Filing Date: 18 Feb 2019
Appellant(s): HOYT, Rex, Harrison



__________________
Keith Taboada
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/4/2021 and amended 12/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
Please note that Appellant argues an objection set forth in the Office action dated 5/11/2021 which is not appealable, and therefore will not be discussed below.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The ground of rejection under 35 U.S.C. 112(b) of claim 5 specifically stating, “Claim 5 recites the limitation ‘the heat shrinking tubing’ in line 2. There is insufficient antecedent basis for this limitation in the claim.” has been withdrawn. 

(2) Response to Argument

Appellant argued at page 8 of the brief that claims 1-20 rejected under 35 U.S.C. 103 are patentable over at least the primary reference Coxey (US 10426149) in view of the secondary reference Hoyt (US 7614178), because the modification of Coxey in view of Hoyt is improper since Hoyt solves the same problem, securing the rattle to the hook, as Coxey, therefore there is no reason to combine. 
In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See MPEP 2141(III). 
Appellant’s argument that there is only one solution to a problem, and that a configuration is only based on solving one problem is improper. There are many reasons why a component of a lure may need to be secured at multiple points. While fishing, it is extremely important to secure all components of a lure for continued use throughout the session of fishing, and afterwards for additional sessions of fishing. The lure can get banged up or knocked around in a rugged environment while the lure moves through the water in an attempt to attract a fish by the user. Therefore, it is not unreasonable for one of ordinary skill in the art to attempt to provide multiple ways to hold the components of the lure together. Additionally, as is mentioned in Hoyt, col. 2, lines 55-64, the hook resonates the vibrations of the rattle when there is substantially no dampening material between the shank of the hook and the body of the rattle. Coxey already states, in col. 6, line 64 – col. 7, line 3, that an audible generator may be chosen according to expected preferences of a targeted fish. Therefore, it would be obvious to one of ordinary skill in the art to see if the combination of securing the rattle to the shank and supporting the rattle from the head of the jig would provide the desired vibrations for the preferred targeted fish.         

Appellant argued at pages 9-10 of the brief that claims 1-20 rejected under 35 U.S.C. 103 are patentable over at least the primary reference Coxey (US 10426149) in view of the secondary reference Hoyt (US 7614178), because the modification of Coxey in view of Hoyt is improper since Coxey already has a lead head therefore there is no reason to combine. 
Examiner must provide rationale or evidence to show inherency, see MPEP 2112(IV). As mentioned in the Advisory Action dated 8/31/2021, the material of the head of the lure in Fig. 4A of Coxey is not specified. It is known in the art, as Appellant has confirmed in their brief on page 10, that jig heads can be a weighted style or of a floating style. Additionally, outside of lead, there are other materials that are used for the head portion in the weighted style of jig head. Therefore, the material of the head of the lure in Coxey was not inherent, and another reference, Hoyt, was brought in for the rejection to teach a lead head.       

Appellant argued at page 11 of the brief that claims 1-20 rejected under 35 U.S.C. 103 are patentable over at least the primary reference Coxey (US 10426149) in view of the secondary reference Hoyt (US 7614178), because the modification of Coxey in view of Hoyt is improper since Hoyt teaches away from inserting an end of a rattle into a head of the jig to enhance rattling, the combination of the end of the rattle inserted into the head and the rattle being secured by heat shrink tubing would vibrate less than just held only be heat shrink tubing, therefore the Examiner is using hindsight.
Appellant makes the statement that “Hoyt teaches away from inserting the rattle 
However, as noted in col. 2, lines 50-64 of Hoyt, “hollow body (of the rattle) is retained in a cantilevered orientation… because substantially no lead or other dampening material is present between the shank (of the hook) and body (of the rattle), the hook resonates the vibrations of the rattle such that the rattle of the jig is louder than that of the free rattle itself”. The only thing this section states is that if there is dampening material between the shank and the body, the hook would resonate less. Hoyt does not teach away from inserting a portion of the rattle in the head of the jig, which happens to be a feature of Hoyt. In the combination of Coxey modified by Hoyt as is provided in the rejection of claim 1, there is no dampening material between the shank of the hook and the body of the rattle. 
As mentioned above, Hoyt teaches a cantilevered orientation from the head. Even though the rattle in Coxey may be covered in a heat shrink tubing, by adding the cantilevered orientation, there is a change in vibration which can be an increase from just being covered in the heat shrink tubing. This change can be an increase in frequency and/or amplitude. As mentioned above, Coxey notes that an audible generator may be chosen according to expected preferences of a targeted fish. To clarify, the question is not whether there would be more or less vibration with the end of the rattle held by the lead head and the rattle covered by a heat shrink tubing, the vibration levels not part of the language of the claims themselves, but would there be a difference than having one limitation or the other, and would it be obvious to one of 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 As mentioned above, the teaching of Coxey requires different vibration levels for different fish based on different configurations. The teaching of Hoyt states that securing the rattle in a cantilever orientation within the lead head of the lure provides different vibrations. Both teachings are part of the knowledge which was within the level of ordinary skill at the time the claimed invention was made. 

Appellant argued at page 12 of the brief that claims 1-20 rejected under 35 U.S.C. 103 are patentable over at least the primary reference Coxey (US 10426149) in view of the secondary reference Hoyt (US 7614178), because Hoyt teaches soft lead is a poor conductor of vibrations.


Appellant argued at page 13 of the brief that claims 1-20 rejected under 35 U.S.C. 103 are patentable over at least the primary reference Coxey (US 10426149) in view of the secondary reference Hoyt (US 7614178), because covering the rattle in the polymer keeper in order to not tear is hindsight.
As mentioned above, the fishing environment is rugged. Heat shrink tubing is used in several locations and over several components in the various embodiments of Coxey. One of the reasons that heat shrink tubing is used is that it is resistant to water and, for example, to avoid any snags on fishing line when setting the line (col. 7, lines 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643      
                                                                                                                                                                                                  /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.